UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). x Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Pursuant to §240.14a-12. SWK Holdings Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: SWK HOLDINGS CORPORATION 5314 North River Run Drive, Suite 350 Provo, Utah 84604 Dear Stockholders: You are cordially invited to attend our 2012 Annual Meeting of Stockholders to be held at the Salt Lake City Airport Hilton Hotel, 5151 Wiley Post Way, Salt Lake City, Utah 84116, on Thursday, June 28, at 9:00a.m. Mountain time. The matters expected to be acted upon at our 2012 Annual Meeting of Stockholders are the re-election to our Board of Directors of Michael D. Weinberg as a Class I director, and the ratification of the appointment of Burr Pilger Mayer, Inc. as the Company’s independent auditors for 2012. These proposals are described in detail in the accompanying Notice of the 2012 Annual Meeting of Stockholders and Proxy Statement. Whether or not you plan to attend our 2012 Annual Meeting of Stockholders, please complete, date, sign and promptly return the accompanying proxy card in the enclosed postage-paid envelope prior to our 2012 Annual Meeting of Stockholders so that your shares will be represented at our 2012 Annual Meeting of Stockholders.Returning the proxy card does not deprive you of your right to attend our 2012 Annual Meeting of Stockholders and to vote your shares in person in accordance with the procedures set forth in the proxy statement. Thank you for your continued support. Sincerely, John F. Nemelka Interim Chief Executive Officer Provo, Utah May 23, 2012 This Proxy Statement will first be mailed to the Company’s stockholders on or about June 1, 2012. i SWK HOLDINGS CORPORATION 5314 North River Run Drive, Suite 350 Provo, Utah 84604 NOTICE OF THE 2 Dear Stockholders: NOTICE IS HEREBY GIVEN that the 2012 Annual Meeting of Stockholders of SWK Holdings Corporation, a Delaware corporation (the “Company”), will be held at the Salt Lake City Airport Hilton Hotel, 5151 Wiley Post Way, Salt Lake City, Utah 84116 on Thursday, June 28, at 9:00 a.m. Mountain time. At this annual meeting, you will be asked to consider and vote upon the following matter: 1. The election of Michael D. Weinberg as a Class I director of the Company to serve until our 2015 Annual Meeting of Stockholders and until a successor has been elected and qualified, or until earlier resignation, death or removal. 2. The ratification of the appointment of Burr Pilger Mayer, Inc. as the Company’s independent auditors for 2012. You may also be asked to transact such other business as may properly come before our 2012 Annual Meeting of Stockholders and any postponement or adjournment of our 2012 Annual Meeting of Stockholders. The foregoing items of business are more fully described in the Proxy Statement accompanying this notice. Only stockholders of record at the close of business on May 22, 2012 are entitled to notice of and to vote at our 2012 Annual Meeting of Stockholders and any postponement or adjournment of our 2012 Annual Meeting of Stockholders. By Order of the Board of Directors, Paul Burgon Interim Chief Financial Officer and Secretary Provo, Utah May 23, 2012 WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN ANDPROMPTLY RETURN THE ACCOMPANYING PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPEPRIOR TO THE MEETING SO THAT YOUR SHARES WILL BE REPRESENTED. Important notice regarding the availability of proxy materials for the 2012 Annual Meeting of Stockholders to be held on June 28, 2012: This notice of the 2012 Annual Meeting of Stockholders, the proxy statement and the Company’s Annual Report for the year ended December 31, 2011 are available at www.swkhold.com/proxy. ii TABLE OF CONTENTS VOTING INFORMATION 1 Record Date and Quorum 1 Voting Rights 1 Required Votes 1 Voting of Proxies 2 Revocability of Proxies 2 Communicating with Members of the Board 2 Internet Availability of Proxy Materials 3 PROPOSAL ONE—ELECTION OF DIRECTORS 4 Director Nominees and Continuing Directors 4 Nominees for Election—Class I Director (Term to Expire in 2012) 4 Continuing Class II Directors (Term to Expire in 2013) 4 Continuing Class III Directors (Term to Expire in 2014) 5 Board Meetings, Director Independence and Annual Meeting Attendance 6 Committees of the Board 6 Board Leadership Structure and Risk Oversight 7 Compensation of Directors 7 2011 Director Compensation 8 Options Outstanding at Fiscal Year End 8 PROPOSAL TWO—RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 9 AUDIT FEES 10 Fiscal 2010 and 2011 Audit Fee Summary 10 Audit Committee Pre-Approval Policies and Procedures 10 REPORT OF THE AUDIT COMMITTEE 11 EXECUTIVE OFFICERS 11 EXECUTIVE COMPENSATION AND RELATED INFORMATION 12 Summary Compensation Table 12 Material Terms of Employment 12 Outstanding Equity Awards at December 31, 2011 12 2011 Option Exercises 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 13 Equity Compensation Plan Information 15 Compensation Committee Interlocks and Insider Participation 15 CODE OF ETHICS AND CONDUCT 15 TRANSACTIONS WITH RELATED PERSONS 16 Review, Approval or Ratification of Transactions with Related Persons 16 Certain Transactions with Related Persons 16 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 16 STOCKHOLDER PROPOSALS 16 OTHER BUSINESS 17 iii SWK HOLDINGS CORPORATION 5314 North River Run Drive, Suite 350 Provo, Utah 84604 PROXY STATEMENT May 23, 2012 The accompanying proxy is solicited on behalf of the Board of Directors (the “Board”) of SWK Holdings Corporation, a Delaware corporation, for use at our 2012 Annual Meeting of Stockholders to be held at the Salt Lake City Airport Hilton Hotel, Salt Lake City, Utah 84116 on June 28, 2012, at 9:00 a.m. Mountain Time, and at any postponement or adjournment of such meeting.This Proxy Statement, the accompanying Notice of the 2012 Annual Meeting of Stockholders and form of proxy will first be mailed to our stockholders on or about May 31, 2012.Our stockholders are encouraged to review the information provided in this Proxy Statement in conjunction with our 2011 Annual Report, a copy of which also accompanies this Proxy Statement.References in this Proxy Statement to “SWK,” “Company,” “we,” “our” and “us” collectively refer to SWK Holdings Corporation. Many of our stockholders hold their common stock through a broker, bank or other nominee rather than directly in their own name. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “beneficial owner” of shares, and these proxy materials (including a voting instruction card) are being forwarded to you by your broker, bank or nominee who is considered the stockholder of record with respect to those shares. As the beneficial owner, you have the right to direct your broker, bank or nominee on how to vote and are also invited to attend the annual meeting. However, since you are not the stockholder of record, you may not vote these shares in person at the annual meeting unless you request and obtain a proxy from your broker, bank or nominee. Your broker, bank or nominee has enclosed a voting instruction card for you to use in directing the broker, bank or nominee on how to vote your shares. VOTING INFORMATION Record Date and Quorum A quorum is required for our stockholders to conduct business at the annual meeting.The holders of a majority of the shares of our common stock outstanding entitled to vote on the record date, present in person or represented by proxy, will constitute a quorum for the transaction of business at the annual meeting.Only holders of our common stock of record at the close of business on May 22, 2012, the record date, will be entitled to vote at the 2012 Annual Meeting of Stockholders.At the close of business on the record date, we had 41,247,394 shares of common stock outstanding and entitled to vote. Voting Rights Only holders of our common stock as of the record date are entitled to vote.Each share of common stock is entitled toone vote on each matter properly brought before the meeting.Shares may not be voted cumulatively.Abstentions and broker non-votes, described below, will be considered as present for purposes of determining a quorum. Required Votes Proposal One. Directors are elected by a plurality of the votes of the shares present in person or represented by proxy at the 2012 Annual Meeting of Stockholders and entitled to vote on the election of the Class I director.This means that the nominee for election as a Class I director who receives the highest number of affirmative votes at the 2012 Annual Meeting of Stockholders will be elected to fill the open seat for the Class I director.Withheld votes and broker non-votes will have no effect on the outcome of the vote. Proposal Two. The ratification of the appointment of Burr Pilger Mayer, Inc. (“BPM”) as our independent registered public accounting firm for the fiscal year ending December 31, 2012 requires the affirmative vote of a majority of those shares present in person or represented by proxy at the meeting that are entitled to vote on the proposal. Abstentions will have the effect of a vote against the proposal. 1 If any other matter is properly submitted to stockholders at the annual meeting, its adoption will generally require the affirmative vote of holders of a majority of shares entitled to vote and present at the meeting, in person or by proxy.The Board does not propose to conduct any business at the annual meeting other than as stated above. All votes will be tabulated by the inspector of elections appointed for the 2012 Annual Meeting of Stockholders.We intend to announce the preliminary voting results at the annual meeting and, in accordance with rules of the Securities and Exchange Commission (the “SEC”), we intend to publish the final results in a current report on Form 8-K within four business days of the annual meeting. Voting by Stockholders of Record and Beneficial Owners Stockholders of Record.If you indicate a choice with respect to any matter to be acted upon on your proxy card, the shares will be voted in accordance with your instructions. Proxy cards that are signed and returned, but do not contain voting instructions with respect to certain matters, will be voted in accordance with the recommendations of the Board on such matters. If you are a stockholder of record and attend the annual meeting, you may deliver your completed proxy card or vote by ballot.Even if you plan to be present at the meeting, we encourage you to vote your shares prior to the meeting. Beneficial Owners.If you indicate a choice with respect to any matter to be acted upon on your voting instruction card, the shares will be voted in accordance with your instructions. If you do not indicate a choice or return the voting instruction card, the bank, broker or other nominee will determine if it has the discretionary authority to vote on each matter. Under applicable law, a bank, broker or nominee has the discretion to vote on routine matters, which includes the ratification of the appointment of an independent registered public accounting firm. For all other matters at the 2012 annual meeting, brokers and certain banks and nominees will be unable to vote on your behalf if you do not instruct them how to vote your shares in the manner set forth on your voting instruction card (referred to as “broker non-votes”). Therefore, it is very important for you to vote your shares for each proposal. If you hold your common shares through a bank, broker or other nominee and want to vote such shares in person at the annual meeting, you must obtain a proxy from your broker, bank or other nominee giving you the power to vote such shares. Expenses of Solicitation of Proxies We are paying the expenses of soliciting the proxies to be voted at the 2012 Annual Meeting of Stockholders. Following the original mailing of the proxies and other soliciting materials, we will request that brokers, custodians, nominees and other record holders of our common stock forward copies of the proxy and other soliciting materials to persons for whom they hold shares of common stock and request authority for the exercise of the proxies.In these cases, we will, upon their request, reimburse such record holders for their reasonable expenses.Proxies may also be solicited by some of our directors, officers and employees and consultants, without additional compensation, in person or by telephone. Revocability of Proxies Stockholders of Record.You may change your vote at any time before the proxy is exercised by voting in person at the annual meeting or by filing with our Secretary either a notice revoking the proxy or a properly signed proxy, in each case bearing a later date. Your attendance at the annual meeting in person will not cause your previously granted proxy to be revoked unless you file the proper documentation. Beneficial Owners.If you hold your shares through a bank, broker or other nominee, you should contact such person prior to the time such voting instructions are exercised. Communicating with Members of the Board Stockholders may communicate with any of our directors by written mail addressed to the Secretary, SWK Holdings Corporation, 5314 North River Run Drive, Suite 350, Provo, Utah84604.Stockholders are encouraged to include proof of ownership of the Company’s stock in such communications.The Secretary will forward all communications to the applicable director or directors. 2 Internet Availability of Proxy Materials Important Notice Regarding the Availability of Proxy Materials for the 2012 Annual Meeting of Stockholders to Be Held on June 28, 2012: The Notice of the 2012 Annual Meeting of Stockholders, this Proxy Statement, and SWK’s Annual Report for the year ended December 31, 2011, are available at www.swkhold.com/proxy. 3 PROPOSAL ONE—ELECTION OF DIRECTORS The Board is divided into three classes.The Board is comprised of four directors, comprised of one Class I director, one Class II director and two Class III directors.One director is to be elected at the 2012 Annual Meeting of Stockholders as a Class I director for a term of three years with the term expiring at the 2015 annual meeting of stockholders and until a successor has been elected and qualified, or until earlier resignation, death or removal. The nominee for election as a Class I director is Michael D. Weinberg.Mr. Weinberg has consented to being named in this Proxy Statement and to serve if elected.In the event that Mr. Weinberg is unable to serve for any reason, the Board may designate a new nominee and the proxies may be voted for such substitute nominee as the proxy holder may determine.Alternatively, the Board may reduce the size of the Board. The Board recommends a vote FOR the election of the nominee for Class I director Director Nominee and Continuing Directors The terms of office of Michael D. Weinberg, our current Class I director, will expire at the 2012 annual meeting of stockholders.The term of office of William T. Clifford, our Class II director, will expire at the annual meeting of stockholders to be held in 2013.The term of office of our Class III directors, Michael A. Margolis and John F. Nemelka, will expire at the annual meeting of stockholders to be held in 2014.The following table sets forth the names of the director nominees and our continuing directors and information about each (including their ages as of May 22, 2012): Committee Director Name Age Memberships Principal Occupation Since Class I Director / Nominee Michael D. Weinberg 48 Governance & Nominating, Compensation Managing Director-Special Projects, Carlson Capital, L.P. Class II Director William T. Clifford 65 Compensation, Audit Chief Executive Officer of Spencer Trask & Co. Class III Directors Michael A. Margolis 45 Audit, Governance & Nominating Managing Member of Maric LS, LLC, and Maric Fund Management, LLC John F. Nemelka 46 - Interim Chief Executive Officer of the Company Nominee for Election—Class I Director (Term to Expire in 2012) Michael D. Weinberg. Mr. Weinberg, age 48, was elected to the Board in 2009 and was recommended as a nominee to the Board by Carlson Capital, L.P. (“Carlson Capital”), an investment management business which, as of May 22, 2012 beneficially owned 29.5% of our outstanding common stock. Mr. Weinberg has been an employee of Carlson Capital since March 1, 2011 and was a consultant to Carlson Capital from September 2007 to February 2011. From November 1999 to September 2007, Mr. Weinberg was Director of Special Projects at Carlson Capital. Since April 2007, Mr. Weinberg has served as the managing member of BirdDog Capital, LLC, a holding company involved in retail and restaurant franchises. From January 1996 to November 1999, Mr. Weinberg was Director of Investments at Richmont Capital Partners, L.P., the investment affiliate of privately-held Mary Kay Cosmetics. Mr. Weinberg holds a B.A. degree from the Plan II Liberal Arts Honors Program and a J.D. degree, both from the University of Texas at Austin. As a result of the foregoing, Mr.Weinberg provides a unique insight into the financial markets and investments generally, as well as unique financing structures and alternatives. In addition, his experience in working at different investment companies provides a broad view on opportunities and risks involved in different asset classes.The Board believes that this significant experience in the financial services industry will be valuable to the Company as it explores investment opportunities. Mr. Weinberg is a Class I Director whose current term expires in 2012. 4 Continuing Class II Director (Term to Expire in 2013) William T.Clifford.Mr. Clifford, age 65, has served on the Board since December 2005.Since March 2008, Mr. Clifford has been the Chief Executive Officer of Spencer Trask & Co., a leading private equity and venture capital firm.From August 2005 until March 2008, Mr. Clifford served as Chairman of the Board of Directors and Chief Executive Officer of Aperture Technologies, Inc., a data center management software solutions company.He served on the Board of Directors of Aperture Technologies, Inc.from 2003 until his appointment as Chairman of the Board of Directors and Chief Executive Officer in August 2005.From 2001 to 2003, Mr. Clifford served as a General Partner of The Fields Group, a venture capital and management consulting firm.From 1993 to 1999, Mr. Clifford held various executive positions at the Gartner Group, Inc., an information technology and market research company, including President and Chief Executive Officer.Prior to these positions, Mr. Clifford was President of the Central and National Account divisions and Corporate Vice President, Information Systems Development at Automatic Data Processing, Inc., a transaction processing and data communication services company.Mr. Clifford holds a B.A. degree in Economics from the University of Connecticut.Mr. Clifford also serves on the Board of Directors of Cybersettle Holdings Inc., an internet-based dispute resolution provider, and has previously served as a director of Gartner Inc. (NYSE:IT), ProBusiness Services (NASD:PRBZ) and GridApp Systems and other early stage growth companies. Mr. Clifford’s long-standing service as an executive and director of diverse companies has provided him with extensive knowledge and experience in executive management, transactions, marketing, strategic planning and general business matters. Mr. Clifford also has significant Board and Board committee experience at other public companies, which enables him to provide significant insight as to governance and compliance-related matters. The Board believes that Mr. Clifford’s extensive management experience, including acting as CEO of three different businesses, will be valuable to the Company as it explores investment opportunities, and that his management experience will be valuable as the Company grows. Continuing Class III Directors (Term to Expire in 2014) Michael A. Margolis.Mr. Margolis, age 45, has served on the Board since 2010 and is the founder and Managing Member of Maric LS, LLC,formed in 2005, and Maric Fund Management, LLC, formed in 2011, (collectively, "Maric") which serve as investment managers for various public or private equity investments. Maric is focused on investing in inefficient, out-of-favor, complex or overlooked value-oriented opportunities and currentlymanages public andprivate equity investments in the healthcare space. From 2002 to 2005, Mr. Margolis was a Director of Sage Capital Growth, Inc., an investment manager focused on public and private equity investment opportunities worldwide. From 1998 to 2002, Mr. Margolis was a co-founder and Partner of Arcadia Partners, L.P., a private equity fund focused on the education and training sectors. From 1993 to 1998, Mr. Margolis was employed by Bear, Stearns & Co. Inc., as an associate and subsequently as a Vice President in investment banking in the Media and Entertainment Group in New York. From 1989 to 1991, Mr. Margolis was employed by Kidder, Peabody & Co. Incorporated as a financial analyst in the Mergers and Acquisitions Group in New York. Mr. Margolis received an M.B.A. degree from Harvard Business School in 1993 and a B.A. degree in philosophy from University of Michigan in 1989. Mr.Margolis has significant experience in entrepreneurship, executive management, acquisitions and divestitures, strategic planning, and finance and accounting. As a result of the foregoing expertise and experience, Mr.Margolis qualifies as a financial expert under SEC rules. The Board believes that Mr. Margolis’ foregoing experience,including experiencein managing and making investments, including value-oriented investments, will be valuable to the Company as it explores investment opportunities. Mr. Margolis is a Class III Director whose current term expires at the 2014 annual meeting of stockholders. John F. Nemelka. Mr. Nemelka, age 46, joined the Board in October 2005. Since January 4, 2010, Mr. Nemelka has been serving as our Interim Chief Executive Officer. Mr. Nemelka founded NightWatch Capital Group, LLC, an investment management business, and has served as its Managing Principal since its formation in July 2001. From 1997 to 2000, Mr. Nemelka was a Principal at Graham Partners, a private equity investment firm and affiliate of the privately-held Graham Group. From 2000 to 2001, Mr. Nemelka was a Consultant to the Graham Group. Mr. Nemelka holds a B.S. degree in Business Administration from Brigham Young University and an M.B.A. degree from the Wharton School at the University of Pennsylvania. Mr. Nemelka also serves on the Board of Directors of a public medical technology company, SANUWAVE Health, Inc. and LiqTech International, Inc., a manufacturer of gas and liquid filtration products. Because of Mr.Nemelka’s significant Board and Board committee experience at other public companies, he is well-qualified to provide significant insight as to governance and compliance-related matters. In addition, Mr. Nemelka has substantial experience in investing and sourcing and executing acquisitions and investments, which the Board believes is essential to enable the Company to carry out its investment strategy. On May 14, 2012, the Company announced that it had hired J. Brett Pope as the Company’s Chief Executive Officer. Mr. Pope will assume the title of Chief Executive Officer of the Company and will be appointed to the Board on June 29, 2012. Mr. Nemelka will cease serving as Interim CEO at that time, but will continue serving on the Board. Mr. Pope was a co-founder of PBS Capital Management, a firm established in 2009 to deploy capital in the health care and pharmaceutical royalty market.Prior to founding PBS Capital, Mr. Pope was a Partner at Highland Capital, where he served in various roles including Senior Portfolio Manager, overseeing a healthcare portfolio, and Co-Head of Private Equity. 5 Board Meetings, Director Independence and Annual Meeting Attendance The Board has adopted the definitions, standards and exceptions for evaluating director independence provided in the NASDAQ Stock Market rules, and determined that three of our current directors, Mr. Clifford, Mr. Margolis and Mr. Weinberg, are independent under the rules of The NASDAQ Stock Market. The Board met 20 times in 2011, including telephone conference meetings. During 2011, no director attended fewer than 75% of the aggregate of the total number of meetings of the Board and the total number of meetings held by all committees of the Board on which such director served. Members of our Board of Directors may, at their option, attend our annual meetings of stockholders.One of the Company’s directors attended the 2011 Annual Meeting of Stockholders. Committees of the Board The Board has three standing committees: the audit committee, the compensation committee and the governance and nominating committee. Audit Committee. We have a standing audit committee of the Board (the “Audit Committee”) established in accordance with Rule 10A-3 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Since July 30, 2010, the members of our Audit Committee have been Mr. Margolis (Chair) and Mr. Clifford.Each member of the Audit Committee meets the independence and other requirements to serve on our Audit Committee under the NASDAQ Stock Market Rules and the rules of the Securities and Exchange Commission (“SEC”). In addition, the Board determined that Mr. Margolis is an “audit committee financial expert” as defined in the rules of the SEC. The Audit Committee met 7 times in 2011.The report of the Audit Committee is provided below.The Board has adopted a written charter for the Audit Committee, a copy of which is posted in the Corporate Governance section of our Internet website (at www.swkhold.com).The principal functions of the Audit Committee are to oversee our accounting and financial reporting processes and the audits of our financial statements, oversee our relationship with our independent auditors, including selecting, evaluating and setting the compensation of, and approving all audit and non-audit services to be performed by the independent auditors, and facilitate communication among our independent auditors and our financial and senior management. Compensation Committee. We have a standing compensation committee of the Board (the “Compensation Committee”). The members of our Compensation Committee are Messrs. Clifford (Chair) and Weinberg. The Compensation Committee met 2 times in 2011. Each current member of the Compensation Committee meets the independence and other requirements to serve on our Compensation Committee under the NASDAQ Stock Market Rules. Mr. Nemelka met such requirements in the period during which he served on the Committee. The Board has adopted a written charter for the Compensation Committee, a copy of which is posted in the Corporate Governance section of our Internet website (at www.swkhold.com). The Compensation Committee has responsibilities relating to the performance evaluation and the compensation of our Chief Executive Officer, the compensation of our executive officers and directors and our significant compensation arrangements, plans, policies and programs, including our stock compensation plans. Certain of our executive officers, our outside counsel and consultants may occasionally attend the meetings of the Compensation Committee. However, no officer of the Company is present during discussions or deliberations regarding that officer’s own compensation. Management does not currently participate in setting compensation for other members of management, this is currently performed exclusively by the Compensation Committee and/or the entire Board. However, management may recommend to the Compensation Committee factors to consider in determining Board compensation. Compensation consultants have not been utilized by the Compensation Committee or the Board in reviewing or setting executive compensation during 2011. Governance and Nominating Committee. We have a standing governance and nominating committee of the Board (the “Governance and Nominating Committee”). Since July 30, 2010, the members of our Governance and Nominating Committee are Mr. Weinberg (Chair) and Mr. Margolis.The Governance and Nominating Committee met 3 times in 2011. Each of Messrs. Weinberg and Margolis meets the independence and other requirements to serve on our Governance and Nominating Committee under the NASDAQ Stock Market Rules. 6 The Board has adopted a written charter for the Governance and Nominating Committee, a copy of which is posted in the Corporate Governance section of our Internet website (at www.swkhold.com).The Governance and Nominating Committee considers the performance of the members of the Board and nominees for director positions and evaluates and oversees corporate governance and related issues. The goal of the Governance and Nominating Committee is to ensure that the members of the Board possess a variety of perspectives and skills derived from high-quality business and professional experience.The Governance and Nominating Committee seeks to achieve a balance of knowledge, experience and capability on the Board.To this end, the Governance and Nominating Committee seeks nominees with the highest professional and personal ethics and values, an understanding of our business and industry, diversity of business experience and expertise, a high level of education, broad-based business acumen and the ability to think strategically.Although the Governance and Nominating Committee uses these and other criteria to evaluate potential nominees to the Board, it has no stated minimum criteria for such nominees.The Governance and Nominating Committee does not use different standards to evaluate nominees depending on whether they are proposed by our directors and management or by our stockholders.In 2011, we did not pay any third parties to assist us in the nomination process. The Governance and Nominating Committee will consider stockholder recommendations for director candidates. The Governance and Nominating Committee has established the following procedure for stockholders to submit such recommendations for which there has been no material change: the stockholder should send the name of the individual and related personal and professional information, including a list of references to our Governance and Nominating Committee, in care of the Corporate Secretary at our principal executive offices, sufficiently in advance of the annual meeting to allow the Governance and Nominating committee appropriate time to consider the recommendation. Board Leadership Structure and Risk Oversight We separated the roles of Chief Executive Officer and Chairman of the Board on January 4, 2010, following the completion of the sale of substantially all of the Company’s assets in December 2009 (the “Asset Sale”). Michael Weinberg serves as Chairman of the Board, while John Nemelka serves as Interim Chief Executive Officer of the Company. The Board believes the separation of these roles enables effective oversight of management and provides checks and balances with respect to the decision making process at the Company. The Board oversees the Company’s risk management.The audit committee plays a critical role in evaluating and managing internal controls, financial risk exposure and monitoring the activities of the Company’s independent registered public accounting firm. The entire Board also receives updates at each Board meeting regarding any material risks from the Company’s management. Compensation of Directors Starting in July 2010, we paid each of our non-employee directors (i) an annual fee of $15,000 and (ii) an additional $2,500 for each of the four regularly scheduled Board meetings that such director attends, and (iii) an additional annual fee of $10,000 for each Committee Chair. Starting in January 2012, we ceased paying our non-employee directors cash payments for Board service, and instead announced a new policy of granting each non-employee director an automatic, annual grant of 35,000 shares of restricted stock on January 31 of each year. These shares fully vest on the first anniversary of the grant and are forfeited if the Board member does not complete the full year of service. On January 31, 2012, each of Mr. Clifford, Mr. Margolis, and Mr. Weinberg received 35,000 shares of restricted stock as non-employee directors for their 2012 board service. We reimburse our directors for reasonable travel and other reasonable expenses incurred in connection with attending the meetings of the Board.The Company is also party to indemnification agreements with each of its directors. 7 2011 Director Compensation The table below summarizes the compensation paid by the Company to non-employee directors for the fiscal year ended December 31, 2011. Mr. Nemelka was appointed Interim Chief Executive Officer and President of the Company on January 4, 2010 and did not receive any compensation for his services as a director from and after such date. Name Fees Earned or Paid in Cash Total William T. Clifford $ $ Michael A. Margolis John F. Nemelka - - Michael D. Weinberg $ $ Options Outstanding at Fiscal Year End The aggregate number of options and shares of restricted stock outstanding for each of our directors as of December 31, 2011 is provided in the table below. Mr. Nemelka became the Company’s Interim Chief Executive Officer effective January 4, 2010. Mr. Nemelka has not received any compensation as a director from and after such date. Director Number of Shares Subject to Options Outstanding Number of Shares Subject to Restricted Stock Outstanding William T. Clifford Michael A. Margolis - John F. Nemelka - Michael Weinberg - 8 PROPOSAL TWO—RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our Board of Directors has appointed BPM as the Company’s s independent registered public accounting firm to perform the audit of our financial statements for the year ending December 31, 2012, and our stockholders are being asked to ratify this appointment. Our organizational documents do not require our stockholders to ratify the appointment of BPM as our independent registered public accounting firm.We are submitting the appointment of BPM to our stockholders for ratification because we believe it is a matter of good corporate practice.The Audit Committee will take your vote on this proposal into consideration when appointing our independent registered public accounting firm in the future. However, even if the stockholders ratify the appointment of BPM, the Audit Committee may in its sole discretion terminate the engagement of BPM and direct the appointment of another independent auditor at any time during the year, although it has no current intent to do so. Representatives of BPM are expected to be present by telephone at the 2012 Annual Meeting of Stockholders. If present, such representatives will have the opportunity to make a statement at the 2012 Annual Meeting of Stockholders if they wish and they will be available to respond to appropriate questions. The Board of Directors recommends a vote FOR the ratification of the appointment of Burr Pilger Mayer Inc. as our independent registered public accounting firm. 9 AUDIT FEES Fiscal 2010 and 2011 Audit Fee Summary Our independent registered public accounting firm, BPM, audited our consolidated financial statements for the years ended December 31, 2010 and 2011. Set forth below are the aggregated fees (in thousands) billed for audit and other services provided by BPM for 2010 and 2011. Year Ended December 31, Audit fees (1) $
